Citation Nr: 0929786	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-39 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 
1970.  His decorations include the Vietnam Service Medal and 
the Combat Infantryman Badge.    

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Detroit, Michigan, 
Department of Veterans Affairs (VA) Regional Office (RO).

In November 2008, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge at the RO.  
A transcript of that hearing has been associated with the 
claims file.  

In June 2009, the Board obtained a medical opinion pertaining 
to this case.  The Veteran was sent a copy of this opinion 
and allowed 60 days for response.  In July 2009, the 
Veteran's representative waived the remainder of the 60 days 
on behalf of the Veteran.    

As a final preliminary matter, in November 2008 the Veteran's 
representative requested that the Veteran's claims for 
service connection for residuals of a right wrist injury and 
tinnitus be reopened.  As these claims have been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring them to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Competent evidence supports a finding that it is as 
likely as not that the Veteran has bilateral hearing loss 
related to his active military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for bilateral hearing loss 
are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Also, certain chronic 
diseases, including such organic neurological disorders as 
sensorineural hearing loss, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 


Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; the thresholds for 
at least three of these frequencies are 26 or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The evidence of record clearly establishes that the Veteran 
has current bilateral hearing loss disability, as indicated, 
for example, in a January 2007 VA audiological examination 
report showing a diagnosis of mild to moderate sensorineural 
hearing loss bilaterally.  The specific test results reported 
by the examiner meet the qualifications detailed above for 
hearing loss disability for VA purposes.  

The Veteran asserts that his current bilateral hearing loss 
is a result of noise exposure during service.  Specifically, 
in statements and testimony before the undersigned, he 
contends that while serving as an infantryman in Vietnam, he 
was exposed to excessive noise from artillery, the handling 
of grenades and the firing of several types of weapons during 
his participation direct combat.  The Veteran's Department of 
Defense Form 214 (separation document) shows that his 
military occupational specialty was light weapons infantry 
and that he received the Vietnam Service Medal and the Combat 
Infantryman Badge.  As the Veteran is a combat veteran, and 
his statements are consistent with the circumstances, 
conditions, and hardships of his service, the statements are 
sufficient proof of in-service noise exposure.  See 
38 U.S.C.A. § 1154(b) (2008).

In addition to military noise exposure, the Veteran has 
reported occupational noise exposure while working as a 
packer for 32 years (with the use of ear plugs).  He also 
reported recreational noise exposure when he used to attend 
concerts when he was younger.  

As current bilateral hearing loss and in-service noise 
exposure are shown, the remaining question is whether there 
is a relationship, or nexus, between the two.  

The Board notes that bilateral hearing loss is not shown 
during service.  However, the absence of in-service evidence 
of hearing loss is not fatal to the claim, see Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability (i.e., one meeting the requirements 
of section 3.385, as noted above) and a medically sound basis 
for attributing such disability to service may serve as a 
basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Multiple medical professionals have been asked to opine as to 
the etiology of the Veteran's current bilateral hearing loss.  
In October 2006, after discussing the Veteran's history of 
noise exposure, a private audiologist opined that it was as 
likely as not that the Veteran's hearing loss was initiated 
by military exposure and aggravated by presbycusis, and 
occupational and recreational noise exposure.  In January 
2007, a VA audiologist stated that it was impossible to 
determine the etiology of the current hearing loss without 
resorting to speculation.  

Given the somewhat conflicting opinions, the Board sought 
from the Veterans Health Administration an opinion as to the 
etiology of the Veteran's bilateral hearing loss.  In June 
2009, an opinion was obtained from the Chief of the audiology 
section at a VA hospital.  The audiologist opined that it is 
at least as likely as not that the Veteran's bilateral 
hearing loss is etiologically related to his service and 
noise exposure therein, although the audiologist thought that 
the subsequent hearing loss from unprotected occupational and 
recreational noise exposure could not be determined.  The 
audiologist discussed the relevant history and provided a 
rationale, which included references to findings from the 
National Institute of Health.  Essentially, the audiologist 
stated that the evidence in this case demonstrated to a 
reasonable degree of certainty that a person under similar 
circumstances would suffer hearing loss.  

The Board finds that the above cited evidence puts the 
evidence at least in equipoise.  The Veteran's statements and 
service records reflect that he was exposed to excessive 
noise during the course of his duties as an infantryman, and 
recent medical records show current bilateral hearing loss 
disability.  The current bilateral hearing loss disability 
has been directly linked to the in-service noise exposure.  

Accordingly, with reasonable doubt resolved in favor of the 
Veteran, the Board finds that the Veteran has current 
bilateral hearing loss as a result of his service, and 
service connection is granted for this disability.  
38 U.S.C.A. § 5107(b); see also 38 C.F.R. § 3.303(d).


ORDER

Service connection for bilateral hearing loss is granted.  




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


